ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest operating equipment including the limitation “a fiber optic safety switch; said fiber optic bundle connected to said fiber optic safety switch and movable relative to a portion of said safety switch, said fiber optic safety switch activatable in response to movement of said fiber optic bundle relative to said fiber optic safety switch; a first signal light detector which is optically connected to said fiber optic bundle and receives signal light corresponding to light emanating from said first signal light source, said first signal light detector sends a signal to said controller only if said first signal light detector receives a signal light with first predetermined light characteristics; a second signal light detector which is optically connected to said fiber optic bundle and receives signal light corresponding to light emanating from said second signal light source, said second signal light detector sends a signal to said controller only if said second signal light detector receives a signal light with second predetermined light characteristics; said fiber optic safety switch prevents light with said first predetermined light characteristics from reaching 

Claims 2-14 are allowed by virtue of their dependency from claim 1.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a safety system including the limitation “a fiber optic safety switch; said fiber optic bundle movable connected to said fiber optic safety switch, said fiber optic safety switch activatable in response to movement of said fiber optic bundle relative to said fiber optic safety switch; a first signal light detector which is optically connected to said fiber optic bundle and receives signal light corresponding to light emanating from said first signal light source, said first signal light detector sends a signal to said controller only if said first signal light detector receives a signal light with first predetermined light characteristics; a second signal light detector which is optically connected to said fiber optic bundle and receives signal light corresponding to light emanating from said second signal light source, said second signal light detector sends a signal to said controller only if said second signal light detector receives a signal light with second predetermined light characteristics; said safety switch prevents light with said first predetermined light characteristics from reaching said first signal light detector and light with said second predetermined light characteristics from reaching said second signal light detector when said safety switch is activated” in addition to other limitations recited therein.

Claim 16 is allowed because the prior art of record fails to disclose or suggest a safety system including the limitation “a fiber optic safety switch; said fiber optic bundle movable connected to said fiber optic safety switch, said fiber optic safety switch activatable in response to movement of said fiber optic bundle relative to said fiber optic safety switch; a first signal light detector which is optically connected to said fiber optic bundle and receives signal light corresponding to light emanating from said first signal light source, said first signal light detector sends a signal to said controller only if said first signal light detector receives a signal light with first predetermined light characteristics; said safety switch prevents light with said first predetermined light characteristics from reaching said first signal light detector and light with said second predetermined light characteristics from reaching said second signal light detector when said safety switch is activated” in addition to other limitations recited therein.

Claim 17 is allowed because the prior art of record fails to disclose or suggest a fiber optic safety system including the limitation “a spring loaded shutter disposed proximate said distal end of said optical core; and wherein movement of said optical core relative to said switch housing allows said spring-loaded shutter to block at least a significant amount of light from passing between said first section and said second section of fiber optic bundle” In addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842